Citation Nr: 1100163	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  03-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depressive disorder, and personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to March 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
benefits sought on appeal.  In March 2006, the Veteran was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge.  Thereafter, in March 2006 and August 2009, 
the Board remanded the Veteran's claim for additional 
development. 

The RO originally framed the issue on appeal as entitlement to 
service connection for PTSD.  However, the record indicates that 
the Veteran has also been diagnosed with a depressive disorder 
and a personality disorder.  Claims for service connection for 
one psychiatric disability encompass claims based all other 
psychiatric diagnoses reasonably raised by the record.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds 
that the Veteran's claim is most appropriately characterized as 
reflected on the title page of this decision.

The Veteran submitted a November 2010 written statement in which 
he effectively requested a continuance of nonservice-connected 
pension benefits, which were previously awarded in an April 2001 
RO rating decision but later terminated due to excessive income.  
As the Veteran's claim for nonservice-connected pension benefits 
has not been adjudicated, the Board refers it to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD 
pursuant to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994), nor has any PTSD been related 
to his active service.

2.  The competent evidence of record does not show that an 
acquired psychiatric disorder was incurred in or aggravated by 
one or more reported in-service stressors or is otherwise related 
to any aspect of the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder, to include PTSD, depressive disorder, and personality 
disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2010), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty, in active military, naval, or air service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R § 3.303 (2010).

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and he is 
presumed to have been sound upon entry.  The presumption of 
soundness may only be rebutted by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 C.F.R. § 3.304(b) (2010).

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
normal progress of the disease.  38 C.F.R. § 3.306 (2010).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.

Service connection for some disorders, including psychoses, will 
be rebuttably presumed if manifested to a compensable degree 
within a year following active service.  38 U.S.C.A. §§1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

VA considers diagnoses of mental disorders in accordance with the 
American Psychiatric Association:  The DSM-IV criteria for a 
diagnosis of PTSD include:  A) exposure to a traumatic event; B) 
the traumatic event is persistently experienced in one or more 
ways; C) persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five symptoms; 
E) the duration of the disturbance must be more than one month; 
and F) the disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas of 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2010).

VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing in-service stressors.  75 
Fed. Reg. 39843 (July 13, 2010).  The amendments, which took 
effect July 13, 2010, redesignated current paragraphs (f)(3) and 
(f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), 
respectively, and added a new paragraph (f)(3) that reads as 
follows: 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
fear of hostile military or terrorist activity.  In place of 
corroborating any reported stressor, a medical opinion must 
instead be obtained from a VA, or a VA contracted, psychiatrist 
or psychologist.  

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or non- 
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2010).  
Alcohol abuse and drug abuse, unless they are a secondary result 
of an organic disease or disability, are considered to be willful 
misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).  The 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct.  However, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2010).

The law prohibits a grant of direct service connection for drug 
or alcohol abuse on the basis of incurrence or aggravation in the 
line of duty during service.  Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 
Fed. Reg. 31263 (1998).  However, a Veteran may be service 
connected for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, a service-connected disability.  
In order to qualify for service connection, the Veteran must 
establish, by clear medical evidence, that his alcohol or drug 
abuse disability is secondary to or is caused by a primary 
service-connected disorder, and that it is not due to willful 
wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Additionally, personality disorders are not diseases or injuries 
under VA regulations and therefore are not disabilities for which 
service connection can be granted.  38 C.F.R. § 3.303(c) (2010).  
Nevertheless, service connection may be granted if the evidence 
shows that an acquired psychiatric disorder was incurred or 
aggravated in service and superimposed upon the preexisting 
personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); 
Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 
Vet. App. 439 (1992).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 
(1993).  In determining whether evidence submitted by a Veteran 
is credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other information submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board acknowledges that the Veteran's service medical records 
have been determined to be largely unavailable.  Shortly after he 
filed his claim for service connection, the RO requested his 
service medical records through the National Personnel Records 
Center's Personnel Information Exchange System (PIES).  However, 
in a PIES response dated in December 2002, the National Personnel 
Records Center (NPRC) indicated that only the Veteran's service 
entrance examination and dental records could be located.  
Pursuant to the Board's August 2009 remand, the RO made an 
additional attempt to obtain the Veteran's complete service 
medical records.  However, the NPRC responded in October 2009 
that efforts to obtain any additional records had been 
unsuccessful.  Thereafter, in August 2010, the RO issued a formal 
finding that any remaining service medical records were 
unavailable. 

When a Veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the Veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, VA met that 
obligation by making multiple attempts to secure the service 
medical records from a variety of sources, including from the 
Veteran himself.  Specifically, the RO sent the Veteran 
correspondence in August 2010 requesting that he submit all 
service records in his possession and any other information that 
might enable VA to reconstruct those records.  However, the 
Veteran did not respond to that request.  Consequently, any 
additional information that may have been elicited in support of 
his claim has not been obtained because of his inability or 
unwillingness to cooperate.  The Board reminds the Veteran that 
the duty to assist in the development and the adjudication of 
claims is not a one-way street.  If an appellant wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran has been duly informed of the unavailability of 
additional service medical records.  No other alternative sources 
of records have been identified.  In light of the RO's formal 
finding, the Board concludes that any additional efforts to 
obtain such records would be futile.

Where service medical records are unavailable, there is a 
heightened obligation on the part of VA to explain findings and 
conclusions and to consider carefully whether reasonable doubt 
exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of either 
current disability or nexus to service; both of those inquiries 
generally require competent medical evidence.  Brock v. Brown, 10 
Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran, in written statements and testimony before the 
Board, attributes his current psychiatric problems to PTSD that 
had its onset during his period of active service.  Specifically, 
he asserts that, while serving aboard the USS Independence during 
the Vietnam War, he was exposed to a series of traumatic events, 
including witnessing an airplane crash and fighting a fire caused 
by spilled jet fuel on the hangar bay of the ship.  As additional 
in-service stressors, the Veteran cites an altercation with a 
fellow service member, a motor vehicle accident in which he 
"lost control of a pickup truck going around a curve," and his 
initiation to alcohol and drug use.  

To further support his claim, the Veteran has submitted an April 
2010 written statement from his wife, indicating that he suffers 
from chronic flashbacks, depression, and feelings of fatigue and 
hopelessness, which are related to his military experiences.  He 
has also submitted Internet-based medical literature addressing 
general causes and symptoms of depression.  

The Board recognizes that, in claims for PTSD based on personal 
assault, the special provisions set forth under the VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 
1996) must be considered.  38 C.F.R. § 3.304(f)(5) (redesignated, 
as of July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010); Patton 
v. West, 12 Vet. App. 272 (1999) (holding that certain special 
M21 manual evidentiary procedures apply in PTSD personal assault 
cases).  VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the Veteran that 
evidence from sources other than service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f)(5) (2010).

In this case, while the RO sent the Veteran correspondence 
regarding his PTSD claim, it did not advise him of the specific 
provisions pertaining to claims for service connection for PTSD 
based on personal assault.  38 C.F.R. § 3.304(f)(5).  However, 
while the Veteran claims to have been involved in an altercation 
with a fellow service member, he does not expressly contend that 
this shipmate assaulted him or threatened him with bodily harm.  
Nor does the Veteran allege any other traumatic in-service 
experiences that involved actual or threatened physical contact.  
Consequently, the Board finds that the provisions pertaining to 
personal assault are not for application and that no further 
notice is needed prior to the adjudication of the Veteran's 
claim.

Pursuant to the Board's March 2006 remand, the RO attempted to 
confirm the Veteran's reported in-service stressors through the 
United States Army and Joint Service Records Research Center, but 
was unsuccessful.  Nevertheless, under the revised PTSD 
regulations, it is no longer necessary for a Veteran's reported 
stressors to be independently verified.  Indeed, his lay 
statements alone may establish the occurrence of one or more in-
service stressors provided that they are related to his fear of 
hostile military or terrorist activity.  

The Board observes that the Veteran is competent to report that 
he experienced traumatic events in service.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, his service personnel records 
corroborate his account of service aboard the USS Independence 
from September 1972 to March 1973.  Those records also indicate 
that his military occupational specialty (aviation ordinanceman) 
may have plausibly involved driving a pickup truck.  Thus, 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that his reported stressors are consistent with the places, 
types, and circumstances of his service.  Accordingly, the 
remaining questions are whether the Veteran meets the DSM-IV 
criteria for PTSD and, if so, whether that diagnosis is based on 
one or more in-service stressors related to his fear of hostile 
military or terrorist activity.  Additionally, the Board must 
consider whether the Veteran has any other current psychiatric 
disability that was caused or aggravated by his military service.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's available service medical records show that he 
underwent a May 1969 enlistment examination, which was negative 
for any complaints or clinical findings of psychiatric problems.  
His service personnel records show that, in March 1972, he was 
disciplined for failing to go to an appointed place and 
disobeying a superior's order.  In February 1973, the Veteran was 
again charged with failing to obey a superior's order and 
confined for three days.  The following month, he requested and 
received an administrative discharge from the military.  The 
Veteran was not recommended for reenlistment or consideration as 
a petty officer and was assessed as having an immature 
personality.

The Veteran's post-service records show that he has a long 
history of unemployment and was awarded Social Security 
Administration (SSA) disability benefits, effective August 8, 
2000.  However, his SSA records show that his inability to work 
is due to his cervical and lumbar spine disorders and 
hypertension, rather than to the psychiatric problems that are at 
issue in this appeal.

With respect to the Veteran's post-service psychiatric history, 
the record shows that he first sought VA treatment for anxiety 
and insomnia in 1999.  He was prescribed medication for those 
symptoms and thereafter underwent periodic outpatient treatment 
until October 2002, when he was admitted to a VA mental health 
facility after having an intense argument with his wife and 
threatening to kill himself.  While hospitalized, the Veteran was 
assessed with and treated for a mood disorder, secondary to a 
general medical condition; depressive disorder, not otherwise 
specified; and PTSD.  Significantly, during that period, the 
Veteran told VA mental health care providers that he had 
experienced depression and suicidal thoughts since injuring 
himself in a motor vehicle accident five years earlier.  After 
leaving the hospital, he continued to receive regular VA 
treatment, on an outpatient basis, for symptoms of depression.  

The Veteran was afforded a VA PTSD examination in January 2003 in 
which he reported a history of nightmares, insomnia, anxiety, 
irritability, anger, mood swings, suicidal thoughts, general 
feelings of hopelessness, and concentration problems.  He 
attributed his psychiatric symptoms to the in-service stressors, 
noted above.  In addition, the Veteran reported multiple post-
service traumatic experiences, including the deaths of his son 
and friend and his loss of employment and ensuing financial 
problems.  He also acknowledged a significant history of alcohol 
and marijuana use.  

On clinical evaluation, the Veteran displayed an irritable affect 
and concentration difficulties, but no other emotional or 
cognitive abnormalities.  He denied any current suicidal or 
homicidal ideation.  Based on those clinical findings and the 
other pertinent evidence of record, the VA examiner diagnosed the 
Veteran with depression, not otherwise specified; and 
polysubstance abuse in remission.  Significantly, the examiner 
opined that the Veteran's symptoms did not meet the criteria for 
a diagnosis of PTSD under the DSM-IV.  As a rationale for that 
opinion, the examiner noted that, notwithstanding the Veteran's 
reported in-service stressors, he did not appear to persistently 
re-experience any traumatic events from his period of active 
duty.  Additionally, the examiner observed that it was unclear 
whether the Veteran's current symptoms of increased arousal, 
avoidance, and numbing were related to his reported in-service 
stressors or to other nonservice-related factors.  The examiner 
observed that the Veteran exhibited narcissistic and antisocial 
traits, which were characteristic of a personality disorder and 
which, in combination with his long history of drug and alcohol 
abuse, appeared to have "caused him a good bit of distress 
during his lifetime."

The record thereafter shows that, in April 2003, the Veteran 
again sought VA outpatient treatment for depression and related 
psychiatric problems.  At that time,  he told his mental health 
care providers that he believed his depression had begun in 
service.  Following a detailed clinical interview and a review of 
his pertinent medical history, a VA psychologist determined that 
the Veteran met the diagnostic criteria for recurrent major 
depression disorder and personality disorder, not otherwise 
specified.  Additionally, that VA psychologist noted that the 
Veteran had a history of alcohol and drug abuse, but did not 
diagnose him with PTSD.

Subsequent VA mental health records show that the Veteran has 
been prescribed medication and undergone extensive psychotherapy 
for symptoms of anxiety, personality disorder, mood disorder, and 
PTSD.  However, none of the Veteran's VA treating providers has 
specifically indicated that his psychiatric symptoms comport with 
the DSM-IV criteria for a diagnosis PTSD.  Nor has any treating 
provider attributed the Veteran's symptoms to one or more in-
service stressors related to a fear of hostile military or 
terrorist activity.  

In accordance with the Board's most recent remand, the Veteran 
was afforded an additional VA psychiatric examination in April 
2010.  At that time, he complained of chronic insomnia, 
irritability, and anger, which interfered with his social and 
occupational functioning.  The Veteran attributed his symptoms to 
the stressful events he had experienced in the Navy, specifically 
the deadly aircraft accident and fire sparked by the jet fuel 
spill in the hangar bay of the USS Independence, and the truck 
crash.  However, while he reported feeling intensely afraid 
during the jet fuel fire, he did not indicate that his other 
alleged in-service stressors were productive of intense fear, 
helplessness, or horror.  Nor did he report any specific 
unpleasant memories associated with those claimed stressors.  The 
Veteran stated that he dreamed about the jet fuel fire 
approximately once or twice each month.  Additionally, he 
professed to avoid thoughts, feelings, or conversations 
associated with his in-service stressors.  However, he reported 
only one specific avoidance symptom, an aversion to hunting and 
fishing.  

In terms of his occupational and social history, the Veteran 
stated that he had not worked since 2001 and was receiving SSA 
disability benefits for "[his] nerves and stuff like that."  He 
also indicated that he had been married three times and divorced 
twice.  The Veteran attributed his marital problems to the grief 
he had experienced when his son died unexpectedly and to his 
history of substance abuse.  However, the Veteran stated that he 
no longer drank and had not regularly used marijuana since 1993.  

On mental status evaluation, the Veteran displayed a cooperative, 
attentive attitude and an appropriate affect.  His speech was 
spontaneous, clear, and coherent and he was oriented to person, 
place, and time.  The Veteran's thought processes were deemed 
"vague" and he was noted to have persecutory delusions and mild 
memory impairment.  However, his thought content was otherwise 
unremarkable and his judgment, intelligence, and insight were all 
within normal limits.  Additionally, while the Veteran reported 
occasional thoughts of suicide, he denied active suicidal intent.  
He also denied any history of homicidal ideation, panic attacks, 
ritualistic behaviors, hallucinations, or other psychotic 
tendencies.  

Based on the results of the examination and a review of the 
claims folder, the VA examiner determined the Veteran's 
psychiatric symptoms warranted an Axis I diagnosis of depressive 
disorder.  However, the April 2010 examiner determined that the 
Veteran did not meet the DSM-IV criteria for PTSD.  The examiner 
noted that the Veteran displayed only one avoidance symptom, 
rather than the minimum of three required to support a PTSD 
diagnosis.  The examiner then acknowledged the prior assessments 
of PTSD contained in the Veteran's VA treatment records, but 
emphasized that none of those assessments were based on a 
clinical evaluation conducted in accordance with the DSM-IV.  
That examiner also noted that, on the three occasions when the 
Veteran had been afforded thorough psychiatric examinations, in 
January 2003, April 2003, and April 2010, PTSD had not been 
diagnosed.  

Additionally, the April 2010 examiner observed that, while the 
Veteran exhibited increased arousal manifested by sleep 
disturbance and irritability, those symptoms were encompassed 
within his diagnosis of depression.  The examiner further opined 
that the Veteran's depression was not based on one or more of his 
reported in-service stressors or otherwise related to his 
military service.  In support of that finding, the examiner 
observed that, at no time since the Veteran's initial October 
2002 diagnosis of depression had a medical provider related that 
condition, or any other psychiatric disorder, to his service.  
The April 2010 VA examiner added that, in the course of his 
latest examination, the Veteran himself had been vague about his 
current symptoms and had attributed his depression to post-
service stressors, specifically his ongoing money problems and 
his son's death.  

Finally, the April 2010 VA examiner determined that, in addition 
to an Axis I diagnosis of depression, the Veteran met the 
criteria for an Axis II diagnosis of a personality disorder.  
However, while noting that the personality disorder may have been 
present prior to enlistment, the VA examiner emphasized that he 
was unable to find any evidence of a preexisting psychiatric 
disability.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one physician's opinion 
over another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds the determinations of the January 2003 and April 
2010 VA examiners, collectively indicating that the Veteran does 
not meet the DSM-IV criteria for a diagnosis PTSD and that his 
current psychiatric problems were not caused or aggravated by one 
or more reported in-service stressors, or by any other aspect of 
his service, to be more probative and persuasive than the other 
opinion evidence of record.  Those VA examiners' findings were 
based on a thorough and detailed examination of the Veteran and 
the claims folder and supported by adequate and persuasive 
rationales.  Prejean v. West, 13 Vet. App. 444 (2000) (factors 
for assessing the probative value of a medical opinion include 
the physician's access to the claims folder and the Veteran's 
history, and the thoroughness and detail of the opinion).  
Additionally, the Board considers it significant that both VA 
opinions were undertaken directly to address the issue on appeal.  

The Board acknowledges that the January 2003 VA examiner did not 
address the etiology of the Veteran's depressive disorder and.  
However, the subsequent April 2010 VA examiner's report expressly 
found that the depressive disorder was not related to service.  
Additionally, the April 2010 VA examiner addressed and reconciled 
the conflicting medical evidence of record, specifically the 
prior assessments of PTSD contained in the Veteran's VA medical 
records.  As that examiner noted, none of the Veteran's prior 
PTSD assessments were based on a thorough psychiatric examination 
and a review of his pertinent medical history.  38 C.F.R. § 4.1 
(2010).  Nor were those prior PTSD assessments predicated on the 
pertinent DSM-IV guidelines.  Accordingly, the Board considers 
those prior assessments to be of lesser probative value than the 
negative PTSD findings rendered by the January 2003 and April 
2010 VA examiners.

The Board acknowledges that, in addition to an Axis I depressive 
disorder, the Veteran has been diagnosed with an Axis II 
personality disorder, which the April 2010 VA examiner noted had 
likely preexisted service.  However, the Board finds that portion 
of the April 2010 examiner's opinion to be of limited probative 
weight as it was not accompanied by a rationale.  Sklar v. Brown, 
5 Vet. App. 140 (1993).  The April 2010 VA examiner himself 
conceded that he could find no evidence in the claims folder 
indicating that the Veteran had any psychiatric disability prior 
to entering the military.  Thus, that VA examiner's finding of a 
preexisting personality disorder appears to have been based 
entirely on the Veteran's own unsubstantiated statements at the 
time of the April 2010 examination.  A medical opinion premised 
upon an unsubstantiated account of a claimant is of no probative 
value.  Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993).

Additionally, the Board recognizes that the Veteran was noted in 
service to have an immature personality, as reflected in his 
March 1973 service personnel records.  However, there is no 
indication that the service personnel officer who made that 
determination had specialized medical knowledge in dealing with 
psychiatric disabilities.  Routen v. Brown, 10 Vet. App. 183 
(1997) (layperson is generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, even if that service personnel officer had 
the level of medical training to diagnose a personality disorder, 
his finding was neither supported by a rationale nor based on any 
apparent evidence other than the Veteran's unsubstantiated 
statements at the time of discharge.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  Thus, that service personnel officer's opinion, like 
the April 2010 VA examiner's subsequent finding of a personality 
disorder, is no more probative than facts alleged by the Veteran 
himself.  Swann v. Brown, 5 Vet. App. 229 (1993).  Accordingly, 
the Board finds that clear and convincing evidence is not of 
record to rebut the presumption of soundness that any personality 
disorder or other psychiatric condition preexisted the Veteran's 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
38 C.F.R. § 3.304(b) (2010).  In any event, a finding of a 
personality disorder before, during, or after service cannot 
result in a grant of service connection because a personality 
disorder is not a disability for purposes of establishing service 
connection.  38 C.F.R. § 3.303 (2010).

After a careful review of the pertinent evidence of record, the 
Board finds that service connection is not warranted for any 
psychiatric disability, including PTSD, personality disorder, and 
depression.  

The Board is mindful that the Veteran has submitted competent and 
credible lay evidence of in-service stressors, which, under the 
revised PTSD regulations, need not be independently verified.  
38 C.F.R. § 3.304(f)(3).  However, the weight of the post-service 
medical records does not show that his current psychiatric 
symptoms are related to his reported stressors or that those 
symptoms comport with a diagnosis of PTSD under the DSM-IV 
standards.  Moreover, the January 2003 and April 2010 VA 
examiners, whose opinions the Board deems probative and 
persuasive, have expressly concluded that the Veteran does not 
meet the DSM-IV criteria for PTSD.  The Board therefore finds 
that the preponderance of the evidence does not show that the 
Veteran has a current diagnosis of PTSD that meets the criteria 
of DSM-IV.

Nor is the Veteran entitled to service connection for any other 
psychiatric disability.  The Veteran was assessed with an 
immature personality in March 1973, just prior to leaving the 
military, and was subsequently diagnosed with an Axis II 
personality disorder, which the April 2010 VA examiner determined 
had likely had its onset prior to service.  Nevertheless, the 
Board has determined, for the foregoing reasons, that neither of 
those findings is probative.  Moreover, the Veteran's May 1969 
service entrance examination did not show any complaints or 
clinical findings of a personality disorder or other psychiatric 
abnormality.  Nor is there any other competent evidence to 
establish that the Veteran had a personality disorder prior to 
service.  Therefore, the Board finds that the evidence of record 
does not clearly and unmistakably show that he had a preexisting 
psychiatric abnormality and that the March 1973 and April 2010 
findings of an immature personality and a personality disorder 
are also insufficient to rebut the presumption of soundness by 
clear and unmistakable evidence.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).  Accordingly, 
the presumption of soundness is not rebutted and the theory of 
service connection due to the aggravation of a preexisting 
disability is not for application in this case.  38 U.S.C.A. §§ 
1111, 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Even assuming that the Veteran did have a preexisting personality 
disorder, service connection would still not be warranted absent 
a showing that a separate psychiatric disability had been 
incurred in or aggravated by service and superimposed upon that 
preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 
4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. 
Principi, 3 Vet. App. 439 (1992).  That has not been shown here.  
Indeed, the record does not indicate that the Veteran was 
diagnosed with or treated for any psychiatric disorder while on 
active duty.  

The Board recognizes that where, as here, at least a portion of 
the service medical records are missing, VA has a heightened duty 
afford the Veteran the benefit of the doubt.  Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Significantly, however, the Veteran does 
not claim to have sought in-service treatment for psychiatric 
problems.  Accordingly, the Board has no basis to conclude that 
any preexisting personality disorder was aggravated in service by 
a superimposed disease or injury.  38 C.F.R. §§ 4.9; 4.125(a), 
4.127 (2010).

Additionally, the Board acknowledges that the Veteran claims to 
have become addicted to drugs and alcohol in the military.  
Moreover, the record reflects a continuity of substance abuse 
symptomatology since service, which the January 2003 and April 
2010 VA examiners have both cited as a contributing factor in the 
Veteran's current mental health problems.  Nevertheless, under 
VA's governing regulations, alcohol and drug abuse, unless shown 
to be the secondary result of an organic disease or disability, 
constitutes willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3) (2010).  Thus, even assuming a causal relationship 
between the Veteran's reported in-service drug and alcohol abuse 
and his currently diagnosed psychiatric conditions, service 
connection is barred as a matter of law, as such substance abuse 
amounts to willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3) (2010).  

The Board further acknowledges that service connection for a 
disability resulting from substance abuse may be warranted where 
such abuse is secondary to, or as a symptom of, a service-
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  Here, however, the Veteran does not have any 
service-connected disorders and, thus, does not qualify for 
secondary service connection based on substance abuse. 

Service connection may be granted when all the evidence 
establishes a nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the 
Board finds that the competent evidence of record weighs against 
a finding of a nexus, as the January 2003 and April 2010 VA 
examination reports, which the Board considers the most 
persuasive evidence, collectively indicate that the Veteran does 
not meet the DSM-IV criteria for PTSD and that his currently 
diagnosed depressive disorder was neither caused nor aggravated 
by any of his reported in-service stressors or any other aspect 
of his military service.  Additionally, the competent evidence of 
record does not show that any of the Veteran's current 
psychiatric disabilities are otherwise related to service.  

The Board also considers it significant that the Veteran's 
depressive disorder was not diagnosed until October 2002, more 
than 29 years after his discharge from the Navy.  Moreover, while 
the Veteran's VA medical records show that he sought treatment 
for anxiety and insomnia in 1999, that is still many years after 
he separated from service.  In view of the lengthy period without 
complaints pertaining to depression or any other psychiatric 
disability, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the Veteran's 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, the competent evidence of record does not show that 
any psychosis was diagnosed within one year of separation and, 
thus, presumptive service connection for an acquired psychiatric 
disorder is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board is mindful that the Veteran now asserts that he has 
experienced chronic psychiatric problems since leaving the 
military.  Lay evidence is one type of evidence that the Board 
must consider when a Veteran seeks disability benefits.  
38 C.F.R. § 3.307(b) (2010).  In weighing credibility, VA may 
consider inconsistent statements, internal inconsistency and 
consistency with other evidence of record.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

In this case, the Board has reason to question the credibility of 
the Veteran's contentions as he has submitted lay statements that 
are internally inconsistent with the other evidence of record.  
The Veteran's complaints of feeling depressed since service, 
noted in his April 2003 VA treatment records, are contradicted by 
his own prior admission, at the time of his October 2002 VA 
hospitalization, that his depression and suicidal thoughts arose 
in the late 1990s when he was injured in a post-service motor 
vehicle accident.  His assertions of in-service depressive 
symptoms are also contradicted by his subsequent statements, 
transcribed in his April 2010 VA examination report, attributing 
his depression to post-service stressors, specifically the death 
of his son and his financial problems.  

The Board also considers it significant that, in the course of 
the April 2010 examination, the Veteran reported that he had 
stopped working due to his psychiatric problems and subsequently 
had been awarded SSA disability benefits for his "nerves."  
However, while the Veteran's SSA records confirm that he has been 
granted disability benefits, those records indicate that his 
compensation is due to his spine disorders and hypertension, 
rather than to any current psychiatric disability or related 
symptoms.  

In view of the inconsistencies in the Veteran's statements 
regarding the onset of his depression and the effect of his 
mental problems on his employment, the Board finds that his 
allegations overall are less credible, and carry less probative 
weight.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Next, the Board acknowledges that the Veteran and his spouse are 
competent to testify as to the presence of current mental health 
symptoms, which are capable of lay observation, and their 
statements and testimony in that regard are considered credible.  
Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
that is medical in nature and is capable of lay observation).  
However, to the extent that the Veteran and his spouse relate his 
current mental health problems to service, their assertions are 
not probative.  As lay persons, they are not competent to opine 
as to medical etiology or to render medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Accordingly, their assertions as to 
medical causation and etiology, absent corroboration by objective 
medical evidence and opinions, lack sufficient probative value to 
establish a nexus between the Veteran's current psychiatric 
problems and his time in service.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and 
sufficient in a particular case is a fact issue to be addressed 
by the Board). 

Additionally, the Board has considered the medical literature 
that the Veteran submitted regarding general causes and symptoms 
of depression.  Medical articles or treatises can provide 
important support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin 
v. West, 11 Vet. App. 509 (1998).  However, the literature 
submitted by the Veteran was not accompanied by the opinion of a 
medical expert linking any psychiatric disorder to his service-
connected low back disability or other aspect of his service.  
Nor did that literature otherwise relate to the specific facts of 
the Veteran's claim.  Thus, that literature is insufficient to 
establish the required medical nexus opinion for causation in the 
instant case.

In sum, the Board finds that the preponderance of the competent 
evidence weighs against a finding that any psychiatric 
disability, including PTSD, depression, and a personality 
disorder, developed during the Veteran's period of service, is 
related to that service, or that any psychosis manifested to a 
compensable degree within one year following separation from 
service.  Therefore, the Board concludes that the Veteran does 
not have an acquired psychiatric disorder that was incurred in or 
aggravated by service and that no psychosis manifested to a 
compensable degree within one year following separation from 
service.

As the preponderance of the evidence is against the claim for 
service connection, that claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2007).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in November 2002, March 2003, 
May 2006, July 2009, October 2009, and August 2010, a rating 
decision in February 2003, a statement of the case in April 2003, 
and supplemental statements of the case in July 2009 and 
September 2009.  Those documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 

appellant and had satisfied that duty prior to the final 
adjudication in the September 2010 statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  The 
Veteran has also been afforded multiple medical examinations and 
a videoconference hearing in support of his claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


